FIRST FOCUS FUNDS Supplement dated December 23, 2009 to the Prospectus dated August 1, 2009 THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE PROSPECTUS AND SHOULD BE READ IN CONJUNCTION WITH THE PROSPECTUS. Effective December 18, 2009, First Focus Funds, Inc. (the “Company” or the “Funds”) entered into a Fund Accounting and Co-Administration Agreement with Jackson Fund Services (“JFS”), a division of Jackson National Asset Management, LLC.JFS will act as the Funds’ Co-Administrator.Your Prospectus is hereby amended as follows: On page 44, under the heading “Co-Administrators,” please delete the first paragraph and replace it with the following: Jackson Fund Services, a division of Jackson National Asset Management, LLC, 225 West Wacker Drive, Suite 1200, Chicago, Illinois, 60606, is Co-Administrator for each Fund, providing clerical, certain compliance, regulatory, accounting and other services. On page 44, under the heading “Co-Administrators,” please delete the second paragraph and replace it with the following: First National Bank also serves as Co-Administrator for each Fund, providing clerical, certain compliance, regulatory, accounting and other services. On page 44, after the section “Co-Administrators,” please add the following section: Compliance Services Beacon Hill Fund
